internal_revenue_service number release date index number ---------------------------- --------------------------------------------------------- ----------------------------------- ----------------------- in re ---------------------------------- department of the treasury washington dc person to contact ----------------------------------------------------- telephone number --------------------- refer reply to cc psi b04 - plr-142862-03 date january legend settlor estate_trust trust date date date date date year daughter daughter grandchild grandchild grandchild grandchild grandchild company attorney attorney a b c d e dear ---------------- ----------------------------------------------- ---------------------------------------------------------- ----------------------------------------------------------- ----------------------------------------------------------------- ----------------------- ----------------------- ------------------------- ------------------- ----------------------- ------- ------------------------ ------------------------------- -------------------------- ------------------------------- --------------------------------- ------------------------------------ ------------------------------ ------------------------ --------------- ------------------------- -------- -------- --------- -------- --------------- plr-142862-03 this is in response to your letter dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to make an allocation of the generation-skipping_transfer gst tax exemption the facts and representations submitted are as follows on date settlor created two trusts trust and trust and transferred dollar_figurea in cash to each trust article i paragraph a of trust provides that the primary beneficiaries of this trust shall be settlor’s daughter daughter and her two children grandchild and grandchild article iv paragraph b provides in part that during the lifetime of daughter the trustee shall distribute from the trust to of for the benefit of the beneficiaries such amounts as the trustee determines to be reasonably necessary or advisable for the support welfare maintenance and health of the beneficiaries and to enable them to enjoy a standard of living and comfort suitable to their station in life distributions during the lifetime of daughter shall not ordinarily exceed the net_income of the trust although distribution of principal is expressly authorized if the trustee determines such to be appropriate or necessary to carry out the purposes of the trust in determining the amount and timing of distributions the trustee shall take into account other funds available to the beneficiaries but need not treat that factor as controlling particularly if to do so would result in substantially unequal treatment of beneficiaries during the lifetime of daughter distributions from the trust shall be mainly to her but this shall in no way limit the power of the trustee to make distributions to grandchild and and distributions to grandchildren are expressly authorized if the trustee determines such course to be in the best interests of the family group article iv paragraph c provides that after the death of daughter the current net_income of the trust shall be distributed in equal shares to such of the other beneficiaries as are living at the time of a distribution distribution shall be in convenient installments at least quarter-annually after such distribution of income commences distributions of principal may be made to any one or more of the beneficiaries for any of the purposes set forth in paragraph b of the article but shall be made only if in the judgment of the trustee other funds available to a beneficiary are inadequate to provide for such needs article x paragraph a provides that this trust shall terminate on the death of the last surviving beneficiary of the trust plr-142862-03 article x paragraph d provides that on termination of the trust the trust corpus is to be distributed to charities listed in the article article xiii paragraph a provides that if part but not all of the trust is exempt from generation-skipping tax as the result of the allocation of the generation-skipping tax exemption under sec_2631 then such exempt portion is to be held in a separate share of the trust to be known as the exempt share and the rest of the trust corpus passing to the trust is to be held in another separate share to be known as the nonexempt share trust is identical to trust except that the primary beneficiaries of trust are daughter and her three children grandchild grandchild and grandchild on date settlor made a gift of b shares of company stock valued at dollar_figurec to each trust on date settlor made a gift of d shares of company stock valued at dollar_figuree to each trust date date and date all occurred during year settlor hired attorney to prepare the trusts and the form_709 united_states gift and generation-skipping tax_return for the gifts made to the trusts attorney had years of experience in preparing trusts and gift_tax returns attorney timely filed the form_709 on date but failed to effectively allocate settlor’s gst_exemption to trust and trust while reviewing settlor’s estate plan shortly before settlor’s death attorney discovered that gst_exemption had not been properly allocated to trust and trust settlor died on date no distributions from trust or trust have been made to settlor’s grandchildren you have requested an extension of time under sec_2642 of the internal_revenue_code and sec_301_9100-3 to make allocations of settlor s available gst_exemption to trust and trust sec_2601 imposes a tax on every generation-skipping_transfer a generation-skipping_transfer is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip sec_2602 provides that the amount of the gst tax is determined by multiplying the taxable_amount by the applicable_rate sec_2641 provides that the term applicable_rate means with respect to any gst transfer the product of the maximum_federal_estate_tax_rate and the inclusion_ratio with respect to the transfer plr-142862-03 under sec_2642 the inclusion_ratio with respect to any property transferred in a generation-skipping_transfer is generally defined as the excess if any of over the applicable_fraction the applicable_fraction as defined in sec_2642 is a fraction the numerator of which is the amount of the gst_exemption allocated to the trust or to property transferred in a direct_skip and the denominator of which is the value of the property transferred to the trust or involved in the direct_skip sec_2631 as in effect prior to date provides that for purposes of determining the inclusion_ratio every individual shall be allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 which may be allocated by such individual or his executor to any property with respect to which such individual is the transferor sec_2631 provides that any allocation under sec_2631 once made shall be irrevocable sec_2632 provides that any allocation by an individual of gst_exemption under sec_2631 may be made at any time on or before the date prescribed for filing the estate_tax_return for such individual s estate determined with regard to extensions regardless of whether such a return is required to be filed sec_26_2632-1 of the generation-skipping_transfer_tax regulations provides that an allocation of gst_exemption to property transferred during the transferor s lifetime other than in a direct_skip is made on form_709 sec_2642 provides that except as provided in sec_2642 if the allocation of the gst_exemption to any transfers of property is made on a gift_tax_return filed on or before the date prescribed by sec_6075 for such transfer or is deemed to be made under sec_2632 or c -- a the value of such property for purposes of sec_2642 shall be its value as finally determined for purposes of chapter within the meaning of sec_2001 or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period its value at the time of the close of the estate_tax_inclusion_period and b such allocation shall be effective on and after the date of such transfer or in the case of an allocation deemed to have been made at the close of an estate_tax_inclusion_period on and after the close of such estate_tax_inclusion_period sec_2642 provides that the secretary shall by regulation prescribe such circumstances and procedures under which extensions of time will be granted to make an allocation of gst_exemption described in sec_2642 or and an election under sec_2632 or c such regulations shall include procedures for requesting comparable relief with respect to transfers made before the date of the enactment of this paragraph plr-142862-03 sec_2642 provides that in determining whether to grant relief the secretary shall take into account all relevant circumstances including evidence of intent contained in the trust instrument or instrument of transfer and such other factors as the secretary deems relevant for purposes of determining whether to grant relief under this paragraph the time for making the allocation or election shall be treated as if not expressly prescribed by statute notice_2001_50 2001_2_cb_189 provides that under sec_2642 the time for allocating gst_exemption to lifetime transfers and transfers at death the time for electing out of the automatic allocation rules and the time for electing to treat any trust as a generation-skipping_trust are to be treated as if not expressly prescribed by statute the notice further provides that taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 sec_301_9100-1 provides that the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 taxpayers may seek an extension of time to make an allocation described in sec_2642 or b or an election described in sec_2632 or c under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer acted reasonably and in good_faith and that granting relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts submitted and the representations made we conclude that the requirements of sec_301_9100-3 have been satisfied therefore the executor of plr-142862-03 settlor's estate is granted an extension of time of days from the date of this letter to make an allocation of decedent's available gst tax exemption with respect to decedent's transfers to trust and trust in year the allocations will be effective as of the respective dates of the transfers to the two trusts and the inclusion_ratio with respect to each trust will be determined based on the gift_tax value of the transfers to the two trusts and the amount of exemption allocated to each trust these allocations should be made on a supplemental form_709 and filed with the cincinnati service_center at the following address internal_revenue_service center cincinnati oh a copy of this letter should be attached to the supplemental form_709 a copy is enclosed for this purpose in accordance with the power_of_attorney on file with this office a copy of this the rulings contained in this letter are based upon information and except as expressly provided herein no opinion is expressed or implied letter is being sent to the taxpayer and to the taxpayer’s other authorized representative concerning the tax consequences of any aspect of any transaction or item discussed or referenced in this letter representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination provides that it may not be used or cited as precedent this ruling is directed only to the taxpayer s requesting it sec_6110 sincerely _________________________ heather c maloy associate chief_counsel passthroughs and special industries enclosures copy of letter for sec_6110 purposes copy of this letter
